fi!",,

                                          ssu
                                                                                            04/27/2021



           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0182



                                        DA 20-0182

                                                                         FILED
                                                                        APR 2 7 2021
IN THE MATTER OF:                                                    Bowen Greenwood
                                                                   Clerk of Supreme Court
                                                                      State nF INAnnta na

 A.D.Y.,                                                            ORDER

              Respondent and Appellant.




       Counsel for Appellant A.D.Y. filed a motion and brief asking to be allowed to
withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). A.D.Y. was granted time to file a
response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Appellant A.D.Y. person lly.
       DATED this          da of April, 2021.
         /4,
       ym.„3
           „ .
    L1 24,1:L
       Justices




2